DETAILED ACTION
	This Office action is in response to the communication filed on 07/01/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in Korea on March 31, 2020 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dimming value corrector configured to correct, a dimming value determiner configured to determine, a correction determiner configured to determine, and a pixel corrector configured to correct in claim 15.

A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “dimming value corrector configured to correct, a dimming value determiner configured to determine, a correction determiner configured to determine, and a pixel corrector configured to correct” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While in specification paragraph [0182] discloses the backlight dimming controller 510 may include at least part or all of a dimming value calculator 511, a dimming value corrector 513, a dimming value determiner 515, a correction determiner 517, and a pixel corrector 519, and Figure 11, boxes 513-517 show the elements. This does not show clearly what the individual structure was corresponding to each determiner or corrector, where the structure clearly links to the associated function claimed. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0061330 A1 by Jeon. 

Regarding claim 1, Jeon discloses a display device (Fig. 1) comprising: 
a liquid crystal display panel (Fig. 1, liquid crystal display panel 140); 
a backlight unit (Fig. 1, backlight unit 160) including a plurality of light sources for supplying light to the liquid crystal display panel (Fig. 1, [0058], backlight 160 may include a plurality of light sources) and driven in a state of being divided into a plurality of blocks corresponding to the number of the light sources (Fig. 3A; [0055], The timing controller 110 may map an input image to a plurality of blocks of the liquid crystal display panel 140 and analyze a correlation between image data and a backlight in each block); and 
a backlight dimming controller (Fig. 1, local dimming unit 111) configured to calculate dimming values of the plurality of blocks, wherein the backlight dimming controller is configured to divide each of the plurality of blocks into a plurality of unit blocks and control brightness of an output image differently for each of the unit blocks ([0106] For example, the local dimming unit 111 selects light profile data previously set as a dimming value for each block and calculates the amount of light of each of pixels in a specific block where each pixel is the equivalent of a unit block or the smallest unit that can be controlled).

Regarding claim 2, Jeon discloses the display device according to claim 1, wherein brightness of images output through the liquid crystal display panel is differently detected for each of the unit blocks ([0106], light profile data may be calculated as the sum of the amount of light of a specific pixel and the amount of a light reaching the specific pixel from pixels adjacent to the specific pixel during local dimming so the calculation is different for each of the specific pixels).

Regarding claim 3, Jeon discloses the display device according to claim 1, wherein the backlight dimming controller is configured to correct dimming values of the plurality of unit blocks based on input image data ([0055], the timing controller 110 outputs a dimming signal DIM for the backlight unit 160 for local dimming depending on the correlation between image data and a backlight and compensates each block for data).

Regarding claim 4, Jeon discloses the display device according to claim 3, wherein the backlight dimming controller is configured to calculate dimming values of the plurality of blocks based on the input image data ([0055], the timing controller 110 outputs a dimming signal DIM for the backlight unit 160 for local dimming depending on the correlation between image data and a backlight and compensates each block for data) and divide each of the plurality of blocks into a plurality of unit blocks so that the plurality of unit blocks have calculated dimming values, respectively ([0106], For example, the local dimming unit 111 selects light profile data previously set as a dimming value for each block and calculates the amount of light of each of pixels in a specific block). 

Regarding claim 10, Jeon discloses the display device according to claim 1, wherein the backlight dimming controller is configured to differently adjust dimming values corrected in the plurality of unit blocks based on surrounding brightness ([0106], The light profile data for which a dimming value was based may be calculated as the sum of the amount of light of a specific pixel and the amount of a light reaching the specific pixel from pixels adjacent to the specific pixel during local dimming).

Regarding claim 11, Jeon discloses the display device according to claim 10, wherein the backlight dimming controller is configured to correct the dimming values of the plurality of unit blocks more strongly as the surrounding brightness is darker ([0094] and [0102]-[0106], the gain was based on the amount of light at maximum at a light source divided by a light reached after dimming where dimming was greater for abnormal blocks (where light leakage or black uniformity defect occurs as in [0012])  as compared to a representative value dimming blocks and would be divided by a smaller number resulting in a larger gain).

Regarding claim 12, Jeon discloses the display device according to claim 11, wherein if the backlight dimming controller corrects a dimming value of a first unit block to a first dimming value when the surrounding brightness is a first brightness ([0093]-[0094], at a grayscale higher than B and first surrounding brightness, a dimming value for the first abnormal block AB1 may be higher than a dimming value for the reference block RB.),
 the backlight dimming controller is configured to correct the dimming value of the first unit block to a second dimming value smaller than the first dimming value when the surrounding brightness is a second brightness that is darker than the first brightness ([0093]-[0094], Also, at a grayscale between A and B and a lower, second surrounding brightness, a dimming value for the first abnormal block AB1 may be lower than a dimming value for the reference block RB).


claim 14, Jeon discloses the display device according to claim 1, wherein the backlight dimming controller comprises a unit block dimming value calculator configured to divide each of a plurality of previously divided blocks into the plurality of unit blocks and calculate dimming values of the unit blocks ([0105]-[0106], the local dimming unit 111 calculates gain values for a plurality of pixels based on light profile data of a plurality of light sources (S140)). 

Regarding claim 15, Jeon discloses the display device according to claim 14, wherein the backlight dimming controller comprises: 
a dimming value corrector configured to correct the dimming values of the unit blocks calculated by the unit block dimming value calculator (Dimming corrector is part of the local dimming unit 111 in Jeon; see para [0105]-[0106] where local dimming unit calculates a gain value for the dimming value calculated for the block)
a dimming value determiner configured to determine a representative dimming value of a block to which the unit blocks belong, based on the dimming values of the unit blocks (Dimming determiner is part of the local dimming unit 111 in Jeon; [0102]-[0103], the local dimming unit 111 controls the backlight unit 160 with respect to each of the plurality of blocks B11 to B57 based on a dimming value corresponding to the representative value, which is an average value).
a correction determiner configured to determine a correction degree of transmittance based on the dimming values of the unit blocks corrected by the dimming value correction and the representative dimming value determined by the dimming value determination (Correction determiner is part of the local dimming unit 111 in Jeon; [0102]-[0106], the gain was based on the amount of light at maximum at a light source divided by a light reached after dimming where dimming was greater for abnormal blocks as compared to a representative value dimming blocks); and 
a pixel corrector configured to correct input image data based on the correction degree of transmittance determined by the correction determination (Dimming corrector is part of the local dimming unit 111 in Jeon; [0107], Then, the local dimming unit 111 compensates for the input data based on the gain value (S150)).

Regarding claim 16, the above rejection of the display device in claim 1 stands for the corresponding method claimed.
Regarding claim 17, Jeon renders anticipated the claim limitations in consideration of the grounds of rejection of claim 2 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 5-9, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0061330 A1 by Jeon. in view of U.S. Patent Publication 2018/0268781 A1 by Park et al. (“Park.”)

Regarding claim 5, Jeon discloses the display device according to claim 4, wherein the backlight dimming controller is configured to correct a dimming value of a unit block corresponding to a boundary region between a bright portion and a dark portion among the plurality of unit blocks divided to have the calculated dimming values, respectively, to be smaller than the calculated dimming value ([0012], an abnormal block was where light leakage or black uniformity defect occurs and if the brightness of the abnormal block was less than the brightness measured from the reference block than dimming value would decrease according to formula of [0088]).
However, in the analogous art of dimming in a display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range (Park [0029]-[0031]). It would have been obvious before the effective filing date that the light leakage of Jeon similarly took place in a boundary between where the input image showed a bright region and dark region. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big (Park [0029]-[0031]). 

Regarding claim 6, Jeon of the combination of references further teaches the display device according to claim 5, wherein the backlight dimming controller is configured to determine an average of the dimming values of the plurality of unit blocks as a representative dimming ([0102]-[0103], the local dimming unit 111 controls the backlight unit 160 with respect to each of the plurality of blocks B11 to B57 based on a dimming value corresponding to the representative value, which is an average value).

Regarding claim 7, Jeon of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to correct the input image data based on dimming values of the plurality of unit blocks ([0107]-[0108], Then, the local dimming unit 111 compensates for the input data based on the gain value (S150)).

Regarding claim 8, Jeon of the combination of references further teaches the display device according to claim 7, wherein the backlight dimming controller is configured to determine a correction degree of the image data based on the dimming values of the unit blocks and a representative dimming value of a block to which the unit blocks belong ([0102]-[0103] and [0105], the local dimming unit 111 controls the backlight unit 160 with respect to each of the plurality of blocks B11 to B57 based on a dimming value corresponding to the representative value, and 111 calculates gain/correction degree values for a plurality of pixels based on light profile data of a plurality of light sources).

Regarding claim 9, Jeon of the combination of references further teaches the display device according to claim 8, wherein the backlight dimming controller is configured to determine a correction degree of a unit block having a dimming value smaller than the representative dimming value to be smaller than a correction degree of a unit block having a dimming value ([0094] and [0102]-[0106], the gain was based on the amount of light at maximum at a light source divided by a light reached after dimming where dimming was greater for abnormal blocks as compared to a representative value dimming blocks and would be divided by a smaller number resulting in a larger gain).


Regarding claim 13, Jeon discloses the display device according to claim 10, further comprising detecting the surrounding brightness ([0068], The liquid crystal display panel 140 displays the image with a single grayscale in order to measure brightness of the plurality of blocks B11 to B57 of the liquid crystal display panel 140 where the specific pixel was surrounded by pixels of each block).
However, Jeon does not teach an illuminance sensor. In the analogous art of dimming in a display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range. A illuminance sensor of an image display apparatus senses an ambient brightness to use for correcting the light leakage(Park [0029]-[0031]). It would have been obvious before the effective filing date that the light leakage of Jeon similarly took place in a boundary between where the input image showed a bright region and dark region and was detected/measured by the illuminance sensor. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big (Park [0029]-[0031]). 
Regarding claim 18, Jeon in view of Park renders obvious the claim limitations in consideration of the grounds of rejection of claims 3, 4, and 5 above.
claim 19, Jeon in view of Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 20, Jeon in view of Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.


	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621